DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/21 and 2/2/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/19/20.  These drawings are acceptable.
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 12-14, 22-25, and 30 in the reply filed on  is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-14, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., US 20180151856 (hereinafter, Fischer).
As to Claim 1:
	Fischer discloses method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of at least 10% (see “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19),, and 
an expansion of the battery during the charging and/or discharging is less than or equal to 0.75% (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).
As to Claim 2:
	Fischer discloses a method, comprising:
at least partially charging and/or discharging electrochemical cells in a battery, such that the electrochemical cells undergo a cumulative expansion during the charging and/or discharging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
wherein a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is greater than or equal to the total number of electrochemical cells in the battery (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).
	Even though Fischer does not disclose how many electrochemical cells, it is noted that a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific ratio of cumulative expansion to an expansion property is the same as a step of comprising another specific ratio of cumulative expansion to an expansion property.
As to Claim 3:
	Fischer discloses a method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery, such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of greater than 1 mm (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), and 
an expansion of the battery during the charging and/or discharging is less than or equal to 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).  
	Even though Fischer does not disclose the size/dimension of the electrochemical cells, it is that the dimension of the cells is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific size is the same as a step of comprising another specific size.
As to Claim 4:
	Fischer discloses the electrochemical cells undergo the cumulative expansion during the charging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19).  
As to Claim 5:
	Fischer discloses the electrochemical cells comprise lithium metal and/or a lithium metal alloy as an electrode active material (see “… lithium-silicon alloy… lithium transitional metal oxide…” [0043]).  
As to Claim 6:
	Fischer discloses during the cumulative expansion of the electrochemical cells (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), each electrochemical cell expands by at least 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
	Even though Fischer does not disclose the size/dimension of the electrochemical cells, it is that the dimension of the cells is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific size is the same as a step of comprising another specific size.
As to Claim 8:
	Fischer discloses the battery comprises a housing at least partially enclosing the electrochemical cells (see “battery housing 18… enclosing one or more prismatic cells 12…”, [0047], Fig. 14 – the housing 18 as shown enclosing all four side of the cells).  
As to Claim 9:
Fischer disclose the method comprises applying, 
during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, 
an anisotropic force with a component normal an electrode active surface of at least one electrochemical cell defining a pressure of at least 10 kgf/cm2.  
As to Claim 12:
	Fischer discloses the housing is configured to apply the anisotropic force via a solid plate (see “… a case that is capable of providing greater than 0.08 MPa uniaxial force… battery housing 18… including the ridged end plates 14 and elastically compliant structure…” [0042, 0047], Figs. 14-15).
As to Claim 13:
	Fischer discloses the solid plate comprises carbon fiber (see “carbon fiber… unidirectional…”, [0045, 0046]).  
As to Claim 14:
	Fischer discloses the carbon fiber comprises unidirectional carbon fiber (see “carbon fiber… unidirectional…”, [0045, 0046]).  
As to Claim 23:

    PNG
    media_image1.png
    638
    889
    media_image1.png
    Greyscale

	Fischer discloses the battery further comprises a contoured solid article portion between a lateral exterior surface of at least one of the electrochemical cells and a portion of the housing, wherein the contoured solid article portion comprises a surface adjacent to the lateral exterior surface that is convex (see convex corners of end plate 14 in Figure 15 above) with respect to the lateral exterior surface in the absence of an applied force [0042, 0053].  
As to Claim 24:
	Fischer discloses under at least one magnitude of applied force, the surface of the contoured solid article portion becomes less convex (see convex corners of end plate 14 in Figure 15 above, [0042, 0053]).  
As to Claim 25:
	Fischer discloses the battery further comprises a thermally insulating compressible solid article portion between the electrochemical cells (see “compression… elastically…”, [0035, 0042], Fig. 14-15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6-7. 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 1 above.
As to Claim 2:
	Fischer discloses a method, comprising:
at least partially charging and/or discharging electrochemical cells in a battery, such that the electrochemical cells undergo a cumulative expansion during the charging and/or discharging (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
wherein a ratio of the cumulative expansion of the electrochemical cells to an expansion of the battery is greater than or equal to the total number of electrochemical cells in the battery (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003] – 10% over 0.5% is approximately 20).
	Even though Fischer does not disclose how many electrochemical cells, it is noted a ratio of cumulative expansion of the electrochemical cells to an expansion of the battery is directed toward the property of the product.  Thus, the step of comprising electrochemical cells having a specific ratio of cumulative expansion to an expansion property is the same as a step of comprising another specific ratio of cumulative expansion to an expansion property.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the number of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the number of the battery (i.e., larger battery expands more than smaller battery of the same type).
As to Claim 3:
	Fischer discloses a method, comprising: 
at least partially charging and/or discharging electrochemical cells in a battery, such that: 
the electrochemical cells undergo a cumulative expansion during the charging and/or discharging of greater than 1 mm (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), and 
an expansion of the battery during the charging and/or discharging is less than or equal to 1 mm (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
	Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 0.5 mm, 1mm, 2 mm, etc; thus, 0.75% or less of the covering thickness is 0.375 mm, 0.75 mm, 1.5 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claim 6:
	Fischer discloses during the cumulative expansion of the electrochemical cells (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), each electrochemical cell expands by at least 0.5% (see “… Li-ion cells… little dimensional change… typically <0.5% volume swing…” [0003]).  
Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 1 mm, 2 mm, 5 mm, etc; thus, 5% or greater of the covering thickness is 1.05 mm, 2.10 mm, 5.25 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claim 7:
	Fischer discloses the cumulative expansion of the electrochemical cells is at greater than 5% [0011], but Fischer does not disclose the actual dimension of the batteries.
Even though Fischer does not indicate the actual dimension of the expansion, it is noted that the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).  Furthermore, Fischer discloses that the fiber covering the batteries can be 1 mm, 2 mm, 5 mm, etc; thus, 5% or greater of the covering thickness is 1.05 mm, 2.10 mm, 5.25 mm or less.  
	Thus, according to the relative dimension of the covering, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size/dimension of the battery cells as to achieve the claimed range since the expansion of the battery is depended on the size/dimension of the battery (i.e., larger battery expands more than smaller battery of the same type).
	Moreover, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art element, member, or feature, the claimed element, member, or feature is not patentably distinct from the prior art element, member, or feature. That is, limitations relating to the size of the element, member, or feature of the claimed battery are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size of the battery cells is significant. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232, (See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale).
As to Claims 9-10:
	Fischer disclose the method comprises applying, 
during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell (see “an assembly of battery cells… during a charge and discharge… greater than 5% expansion and contraction…; [0011], “… battery cells 12 breathes by nearly 10%... the housing contract by nearly 100% of its initial expansion…”, [0030], Fig. 19), 
an anisotropic force with a component normal an electrode active surface of at least one electrochemical cell defining a pressure of about 1 kgf/cm2 for a 4 square inches (see “… the elastically compliant structure provides a compressive force parallel to the displacement that occurs during expansion and contraction with a force constant… is at least… 15lbs/mm… and at least… 150 lbs/mm…”, [0042, 0053]).  
	Fischer does not disclose a step of exerting an anisotropic force of at least 10 kgf/cm2, but Fischer does disclose that for a 4 square inches, at least 3,800 lbs/in can be exerted; in other words, Fischer discloses that sufficient pressure can be exerted overlapping the claimed range as to provides compressive force parallel to the displacement during the charging and discharging cycle [0042, 0053]. 
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the pressure exerted as to overlapping the claimed range as taught by Fischer as to provide compressive force parallel to the displacement during the charging and discharging cycle [0042, 0053].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 1 above, and further in view of Fedele, US 5601942, and Jeon et al., US 20060115719.
	Fischer discloses the battery has a case on the outside with the endplate; thus, the battery as a whole weight less than the total battery having the outer case and the endplate.  However, Fischer does not disclose how much less weight the battery is compared to the total battery module.
	In the same field of endeavor, Fedele also discloses a battery module having batteries within a external frame (Fig. 2) similar to that of Fischer.  Fedele also teaches that by using plastic materials or flat cells, the cells can have lower weight.
	Similar, Jeon also discloses a battery module having batteries within an external frame having end plates (Fig. 1) similar to that of Fischer.  Jeon teaches that the thicknesses of the endplate of the case can be adjusted, which can increase the total weight of the battery module [0014].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to adjust the size/shape/dimension/material of the battery and battery module as to achieve the claimed mass burden as to decrease the cell weight and/or strength the integrity of the external casing.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., US 20180151856 (hereinafter, Fischer), as applied to claim 25 above, and further in view of Friedrich, US 20170276202.
Fischer discloses the battery further comprises a thermally insulating compressible solid article portion between the electrochemical cells (see “compression… elastically…”, [0035, 0042], Fig. 14-15), but does not disclose that it is a microcellular polyurethane.
	In the same field of endeavor, Friedrich also discloses a battery 46 that is disposed adjacent to a dampening system comprising of polymeric/foam material [0074] similar to that of Fischer.  Friedrich further discloses that the dampening system comprises of a microcellular polyurethane, elastomer such as Cellasto [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the foam material of Fischer with a microcellular polyurethane, elastomer material such as Cellasto as taught by Friedrich as Friedrich discloses that Cellasto is a microcellular polyurethane foam that can be used as a dampening system such as the dampening system used in Fischer between the batteries as to absorb the compression/force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723